     Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 1 of 13 PageID #:765




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    CITY OF CHICAGO, a municipal
    corporation,

                         Plaintiff,               Case No. 1:19-cv-04547-VMK

                 v.                               Magistrate Judge Sunil R. Harjani

    JUSSIE SMOLLETT, an individual,

                         Defendant.


       DEFENDANT JUSSIE SMOLLETT’S REPLY IN SUPPORT OF MOTION TO
                  COMPEL PRODUCTION OF DOCUMENTS

         Defendant Jussie Smollett, by and through his attorneys, respectfully submits this Reply in

Support of the Motion to Compel Production of Documents from the City of Chicago (“City”):

                                        INTRODUCTION

         As we see millions across the country rise up to protest and expose police misconduct, the

City, by its refusal to produce the requested documents, is choosing to actively resist a citizen’s

lawful efforts to reveal dishonesty, directly relating to the charges against him, throughout the

department, including the police superintendent who oversaw and publicly commented on the

investigation of Mr. Smollett’s report of a vicious hate crime and assault. Indeed, the City’s

opposition to the motion to compel puts the cart before the horse and largely fails to appreciate

that this case remains in the discovery phase. 1 Allegations are not proven facts, but the City

improperly assumes that it has already proven that Mr. Smollett made false statements to the CPD.



1
  Furthermore, considering that the City goes to the effort of disparaging Mr. Smollett by
characterizing his discovery requests as attempting to “muddy the waters” three times in its
opposition, it is ironic that, among other things, the City interjected and attached a letter from Mr.
Smollett’s counsel in the prior criminal matter, which has no bearing on the instant motion. See
ECF No. 98, at 3 & ECF No. 98-2.
                                                  1
   Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 2 of 13 PageID #:766




(See, e.g., ECF No. 98, at 1, 2, 6.) Moreover, in so doing, the City conspicuously omits the role of

individuals at CPD that concluded that Mr. Smollett allegedly made false statements to the CPD.

(See, e.g., id. at 2 (“Interviews, financial records, and other evidence revealed that contrary to

Smollett’s statements, Smollett himself had orchestrated his own attack by paying the Osundairo

brothers to stage the attack.”).) Relatedly, by stating: “Smollett is on trial, not Eddie Johnson,” as

a premise to oppose the motion to compel, the City improperly seeks to narrow the scope of

discoverable information. (Id.) As in any other case, the evidence and witnesses involved in the

facts and circumstances at issue here are subject to discovery, including information bearing on a

witness’s credibility or that may be used for impeachment. Mr. Smollett is entitled to seek

discovery to prepare his defense to the City’s claims.

       Importantly, there is no dispute that former Chicago Police Department (“CPD”)

Superintendent Eddie Johnson was involved in the investigation of the January 29, 2019, attack on

Mr. Smollett. This is not surprising; as the City and the Court have recognized, the attack on Mr.

Smollett was a “high-profile hate crime and physical assault.” (See ECF No. 25, at 5.) The City

does not contend that Johnson did not participate in the Smollett investigation, or that he did not

review the evidence and direct the investigation; rather it attempts to attenuate Johnson’s

involvement by offering an affidavit from a detective stating that, to the best of his knowledge,

Johnson “was not involved in the day-to-day investigation of Smollett’s report.” (ECF No. 98-1,

¶ 5.) On that basis, the City asserts that “[a]ny knowledge [Johnson] had was at most second or

third hand” (ECF No. 98, at 6), and posits that Johnson was uninvolved with Smollett’s

investigation “as with any of the thousands of investigations that took place while he was

Superintendent.” (id. at 5-6). But it is a false equivalence for the City to suggest that the Smollett

investigation was like any other investigation taking place while Johnson was Superintendent.




                                                  2
    Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 3 of 13 PageID #:767




Moreover, the City’s logic suggests that any superior officer that relies on direct reports, rather

than conducting an investigation herself, does not participate in an investigation—that is wrong.

       Mr. Smollett has consistently maintained that he did not make any false statements to the

CPD, and so his defense requires discovery to rebut the CPD’s false narrative—most visibly

furthered by Johnson’s statements to the media—that he somehow orchestrated an attack on

himself. Former Superintendent Johnson made nearly a dozen public statements regarding the

particulars of the Smollett investigation between January 29, 2019, and April 11, 2019, when the

City brought its lawsuit against Mr. Smollett. These statements include at least nine occasions

where he discussed details of the investigation, furthered the position that Mr. Smollett perpetrated

a hoax, and answered questions from reporters.2 At the discovery stage of these proceedings, these

are relevant predicate facts bearing on the City’s decision to bring claims against Mr. Smollett.




2
 See Jussie Smollett case: Chicago Police superintendent's full remarks, NBC NEWS (Feb. 21,
2019), available at https://www.nbcnews.com/news/us-news/jussie-smollett-case-chicago-police-
superintendent-s-full-remarks-n974026; Chicago police chief details turning point for Jussie
Smollett, CNN (Feb. 25, 2019), available at https://www.youtube.com/watch?v=L-QH6ggDWIg;
Chicago police chief speaks out on Jussie Smollett case, ABC NEWS (Feb. 25, 2019), available at
https://abcnews.go.com/GMA/News/video/chicago-policechief-speaks-jussie-smollett-case-
61294750; The Morning Show Interviewed CPD Superintendent Eddie Johnson, 107.5 WGCI
(Feb. 25, 2019), available at https://www.youtube.com/watch?v=yigA-SV55eQ; CPD Supt. Eddie
Johnson on Jussie Smollett case, WGN News (Mar. 1, 2019), available at
https://www.youtube.com/watch?v=bBV9-m34N2A; Chicago police slam decision in Jussie
Smollett case, CNN (Mar. 26, 2019), available at https://www.cnn.com/videos/us/2019/
03/26/cnngo-chicago-pd-mayor-rahm-emanuel-jussie-smollett-charges-dropped-reaction-sot.cnn;
Time to 'turn the page' on Jussie Smollett: Eddie Johnson, CHICAGO SUN-TIMES (Mar. 29, 2019),
available at https://www.youtube.com/watch?v=JD-1Rsz9z2c; Supt. Eddie Johnson Discussing
Crime Statistics & Jussie Smollett, WCIU (Apr. 1, 2019), available at https://www.wciu.com/
videos/thejam/supt-eddie-johnson-discussing-crime-statistics-jussie-smollett; Chicago's Top Cop
Eddie Johnson on Smollett, Lightfoot, PBS/Chicago Tonight (Apr. 4, 2019), available at
https://www.wciu.com/videos/thejam/supt-eddie-johnson-discussing-crime-statistics-jussie-
smollett.


                                                 3
    Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 4 of 13 PageID #:768




          In discovery, the basis for Chicago Mayor Lori Lightfoot’s decision to fire Johnson because

he “intentionally misled the people of Chicago and he intentionally misled [her]” 3 is directly

probative of Johnson’s credibility and will inform Mr. Smollett’s defense regarding Johnson’s

conduct in high-profile investigations, including the Smollett investigation, where Johnson has

misled the City and the public. To that end, Mr. Smollett issued discovery requests to the City, a

subpoena to a consultant to the City involved in Johnson’s termination, and a subpoena to the

Chicago Office of Inspector General (“OIG”), regarding Johnson’s termination and the OIG

investigation Mayor Lightfoot relied upon in deciding to terminate him. (See ECF No. 88, at 4-5.)

          Since that time, the City has been playing games with the Court and Mr. Smollett regarding

these materials, particularly the OIG documents. The City’s January 29, 2020, motion to quash

only raised a procedural objection to the OIG, essentially requesting more time to respond, thus

implying that it would make at least some production. (ECF No. 57.) As the Court will recall, on

February 19, 2020, the City requested an additional 28 days to respond to the OIG subpoena, did

not raise any relevance objection, and represented in open court that it had possession, custody, or

control over the OIG documents. Yet when the City finally responded to the requests for the

Johnson termination documents, it refused to produce anything. (See ECF No. 88-1, at 44, 52-61,

63-68.)

          For two reasons, it is noteworthy that on April 15, 2020, Mayor Lightfoot expressed that

she wanted the OIG’s final report regarding Johnson to be released to the public, but explained:

“[T]hat’s a question for the IG”; and “I don’t control what the IG does.”4 First, it suggests that that



3
  Fran Spielman and Michael Sneed, CPD superintendent fired: Eddie Johnson ‘intentionally
misled the people of Chicago and he intentionally misled me,’ Lightfoot says, CHICAGO SUN-
TIMES (Dec. 2, 2019), available at https://chicago.suntimes.com/cityhall/2019/12/2/20991764/
chicago-police-superintendent-eddie-johnson-fired-cpd-lori-lightfoot.
4
  Fran Spielman, Lightfoot blames inspector general for not releasing report on incident that got
Eddie Johnson         fired, CHICAGO SUN-TIMES (Apr. 15, 2020), available at
                                                   4
   Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 5 of 13 PageID #:769




the City’s repeated representations in this litigation that it has custody or control over the OIG

documents are false, and it is banking on the Court not to call its bluff. (See ECF No. 98, at 11

(“the City does have custody over the requested documents”).) Second, if the mayor wants the

OIG report to be public, what is the possible harm or burden in producing it in this litigation where

a protective order is in place? Mr. Smollett should be allowed to obtain these materials in

discovery, and the parties can later determine what may or may not be admissible at trial.

        Finally, the City’s protest that it has already produced over 11,000 pages of responsive

documents is in no way indicative of the thoroughness or completeness of its production. The

overwhelming majority of the City’s production to date are summary reports from the investigative

file, including inventory and responses to warrants or subpoenas; it is bereft of any of the internal

documents communications surrounding those reports and materials, which are part and parcel of

discovery in civil litigation. Even if the City is correct that Johnson’s involvement with the

Smollett investigation involved direct reports, documents or communications evidencing as much

have not been produced. The City should not be rewarded for withholding responsive materials in

a lawsuit it initiated.

                                           ARGUMENT

        I.      Eddie Johnson’s Termination Is Relevant to Mr. Smollett’s Defense and a
                Proper Subject of Discovery.

        The City’s claims against Mr. Smollett are based on the investigation and decisions made

by the individuals at CPD, under Johnson’s direction and authority. That the City seeks to protect

Johnson from involvement in this matter, for example by not mentioning him in the complaint or

its initial disclosures, does not make it true. As the City and CPD sought to try its case in the court

of public opinion, Johnson’s involvement in the Smollett investigation is evident from the public


https://chicago.suntimes.com/city-hall/2020/4/15/21222666/eddie-johnson-fired-drinking-
driving-inspector-general-report-lightfoot-bridgeport.
                                                  5
   Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 6 of 13 PageID #:770




record, including Johnson’s numerous appearances, statements, and interviews. (See, e.g., footnote

2, above.) Despite the City’s contention to the contrary, the Smollett investigation was an

extraordinary event, not just one of “any of the thousands of investigations that took place while

[Johnson] was Superintendent.” (ECF No. 98, at 5-6.)

       Mr. Smollett’s defense in this case in part challenges the veracity and credibility of the

assertions and conclusions originating at the CPD under former Superintendent Johnson. As it

stands, Johnson is expected to be called as a witness in this matter. It is premature for the City to

suggest that the apex doctrine forecloses calling Johnson as a witness before the City produces

Johnson’s documents and communications related to the Smollett investigation. Johnson was the

head of the CPD overseeing the Smollett investigation, which was probably the highest-profile

case in the country in early 2019. As noted above, Johnson regularly spoke publicly about high-

level and granular details about the investigation and his conclusions about the investigation. The

City wrongly suggests that he was merely a receptacle for second-hand information. (See ECF No.

98, at 9-10.)

       The findings of the investigation and termination of Johnson are unquestionably relevant

to Mr. Smollett’s defense and similarly situated public officials have been compelled to produce

documents and even testify after publicly speaking on related matters. In a separate case brought

by a wrongly incriminated criminal defendant whom former Governor Ryan pardoned, after

Governor Ryan talked on Oprah about his commutation of death-sentences he was later compelled

to produce documents and provide testimony in the civil case. See Howard v. City of Chicago, No.

03 C 8481, 2006 WL 2331096, at *8 (N.D. Ill. Aug. 10, 2006) (“Having voluntarily agreed to

respond publicly to questions from a talk show host on the basis for his decision to pardon the

Plaintiffs and the evidence he considered in making that decision, Ryan cannot now claim a

privilege to refuse to give testimony in a civil case on that same topic.”). Additionally, in another


                                                 6
   Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 7 of 13 PageID #:771




suit by police officers against the City, after former mayor of Chicago Rahm Emanuel spoke

publicly about the police “code of silence” the district court denied a motion in limine to bar any

evidence of Emanuel’s comments regarding the existence of a code of silence or attempts to call

him to testify at trial. Spalding et al v. City of Chicago et al, N.D. IL CASE #: 1:12-cv-08777,

docket entry 255. Although the City claims that Johnson is not a party to this case and will not be

required to testify at trial, such an objection is premature during discovery when a “non-party

witness is subject to the same scope of discovery under this rule as that person would be as a party

to whom a request is addressed pursuant to Rule 34.” Fed. R. Civ. P. 45 advisory committee’s note

to 1991 amendment. Critically, Mr. Smollett is not seeking at this moment to compel Johnson’s

testimony, rather simply seeking documents relating to Johnson’s dishonesty and credibility and

which are likely to lead to the discovery of admissible evidence.

        Mr. Smollett’s request for production of documents concerning Johnson’s termination is

relevant because it strikes to the serious issue of the City seeking the prosecution of someone they

knew to be innocent. “A claim that police officers violated their sworn duty by knowingly seeking

the prosecution and conviction of a person whom they knew to be innocent (and did so through

multiple constitutional violations) strikes at the heart of the integrity of our criminal justice system.

It is among the most serious charges that can be leveled against law enforcement.” Evans v. City

of Chicago, 231 F.R.D. 302, 317 (N.D. Ill. 2005). Here, Mr. Smollett maintains his innocence, that

the City and CPD knew Mr. Smollett was innocent, and that the City has relentlessly pursued Mr.

Smollett even after the charges against Mr. Smollett were dismissed. Johnson’s statements made

during the initial investigation into Mr. Smollett’s report of a vicious hate crime and assault

displayed knowledge of granular details, meaning that Johnson did not have simply a bird’s eye

view as the City maintains. Indeed, Johnson’s statements occurred during the time criminal charges

were brought against Mr. Smollett and leading up to the City’s filing suit. Accordingly, discovery


                                                   7
   Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 8 of 13 PageID #:772




relating to Johnson’s termination on the basis of his lack of truthfulness strikes to the heart of Mr.

Smollett’s defense. See Surgery Ctr. at 900 N. Michigan Ave., LLC v. Am. Physicians Assurance

Corp., Inc., 317 F.R.D. 620, 625 (N.D. Ill. 2016) (“Bias in its myriad forms is always relevant and

never collateral.”) (citing United States v. Abel, 469 U.S. 45, 105 S. Ct. 465 (1994), and United

States v. Lindemann, 85 F.3d 1232, 1243 (7th Cir. 1996)).

       Moreover, the Court has not issued any in limine ruling barring admission of evidence of

Eddie Johnson’s truthfulness and therefore the City cannot sustain an objection to producing the

requested documents on the basis of relevance. Evans v. City of Chicago, 231 F.R.D. 302, 310

(N.D. Ill. 2005) (“given that there are no in limine rulings at this time barring the admission of that

evidence, we cannot say that the information sought by the police officer defendants is outside the

scope of ‘relevance’ as defined in Rule 26, at least insofar as the police officer defendants seek

documents and testimony to probe the basis for the pardon.”). Documents from Johnson’s

termination may lead to evidence of Johnson’s lack of truthfulness during the early 2019

investigation of Mr. Smollett’s report of being assaulted and subsequent decision by the City to

pursue a civil claim against Mr. Smollett knowing Mr. Smollett’s innocence. This is similar to

Evans where the court denied the motion to quash deposition subpoena for former Governor Ryan:

“We cannot say that Mr. Ryan would be unable to give any testimony—‘the process taken by Mr.

Ryan and the Governor’s staff to determine what evidence they uncovered that led them to make

a recommendation regarding Mr. Evans's clemency petition’—that would fall outside of an

applicable privilege.” Evans, 231 F.R.D. at 320. Here, Mr. Smollett’s request for documents from

Johnson’s termination is relevant to the process the City took in bringing and prosecuting claims

against Mr. Smollett.




                                                  8
   Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 9 of 13 PageID #:773




        II.     Mr. Smollett Should Be Allowed to Obtain Discovery to Defend Himself
                Against the City’s Claims.

        In its Opposition, the City improperly attempts to argue its case and focus on trial

admissibility in a discovery dispute. That is not the law. Matters relevant to a party’s defense need

“not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). The City has not

claimed the requested documents are privileged, and the City cannot show that Johnson’s lack of

truthfulness while acting as superintendent of Chicago police is not relevant to the subject matter

of the pending action. “Document requests under Rule 34 of the Federal Rules of Civil

Procedure are governed by the liberal standard set forth in Rule 26(b)(1), which permits discovery

‘regarding any matter not privileged, which is relevant to the subject matter involved in the pending

action.’ . . . Even information that is not admissible at trial may be sought as long as the information

sought to be discovered ‘appears reasonably calculated to lead to the discovery of admissible

evidence.’” In re Aircrash Disaster Near Roselawn, Ind. Oct. 31, 1994, 172 F.R.D. 295, 303 (N.D.

Ill. 1997). Relevance is “broadly construed to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the case,

without limitation to the issues raised by the pleadings. Relevancy cannot be equated with

admissibility at trial or the narrow issues presented by the facts. The test of relevancy is the subject

matter of the action.” Id.

        Mr. Smollett’s discovery request is relevant because it is germane, and any argument by

the City that the request must be “competent” or “admissible” is without merit during this stage of

the proceedings. See 8 WRIGHT & MILLER, FED. PRAC. & PROC. CIV. § 2008 (3d ed.) (“‘relevant’

is synonymous with ‘germane,’ and that it should not be read as meaning ‘competent’ or

‘admissible.’ The Supreme Court confirmed the correctness of this view in 1948 when it added the

final sentence to Rule 26(b)(1), stating explicitly that it is not ground for objection that the

information sought will be inadmissible at the trial if the information sought appears reasonably

                                                   9
  Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 10 of 13 PageID #:774




calculated to lead to the discovery of admissible evidence.”). Even if the documents Mr. Smollett

requests are hearsay or otherwise inadmissible at trial, that “does not bar discovery if it is relevant

to the subject matter of the action and there is a reasonable possibility that the information sought

may provide a lead to other evidence that will be admissible. Questions of admissibility are best

left until trial.” Id.; see also Howard v. City of Chicago, No. 03 C 8481, 2006 WL 2331096, at *3

(N.D. Ill. Aug. 10, 2006) (“Discovery must be ‘relevant to the subject matter involved in the

action.’ Fed.R.Civ.P. 26(b)(1). However, the scope of relevant discovery is not limited to evidence

admissible at trial, but extends to ‘discovery [that] appears reasonably calculated to lead to

admissible evidence.’” ).

       The City attempts to distract from the issue of relevance during discovery by focusing on

the potential admissibility at trial of Johnson’s testimony. This is not the standard during discovery,

which instead looks to whether the information sought is relevant to the subject matter of the

action. Howard, No. 03 C 8481, 2006 WL 2331096, at *4 (“Whether the judges who will preside

at the trials of the four cases will permit or preclude the admission of the evidence sought in the

subpoenas is a matter not before this court. As discussed above, decisions on the admissibility of

evidence at trial are reserved for the trial judge.”). Indeed, after Johnson gave such public

comments on Mr. Smollett’s case the City cannot now complain that Mr. Johnson’s termination is

not likely to lead to the discovery of admissible evidence. Because the City cannot show there is

no possibility the information sought by Mr. Smollett will be relevant, the city must comply with

the discovery request. Schaap v. Exec. Indus., Inc., 130 F.R.D. 384, 386 (N.D. Ill. 1990) (“a request

for discovery must be complied with unless it is clear that there is no possibility that the

information sought may be relevant to the subject matter of the litigation.”). Due to “the broad

construction given to discovery requests,” the City has “a heavy burden to show why discovery

should be denied.” Id. at 389. The City has not, and cannot, meet this burden.


                                                  10
  Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 11 of 13 PageID #:775




       At this stage in the proceedings, relevancy must be broadly construed “and a request for

discovery should be considered relevant if there is any possibility that the information sought may

be relevant to the subject matter of the action.” In re Aircrash Disaster Near Roselawn, Ind. Oct.

31, 1994, 172 F.R.D. 295, 303 (N.D. Ill. 1997). The City attempts to limit the merits (or lack

thereof) of its case against Mr. Smollett, which is antithetical to the function of discovery. Id.

(“Discovery is designed to help define and clarify the issues, and is not limited to the merits of a

case, since a variety of fact-oriented issues may arise during litigation that are not related to the

merits.”) (citing Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). Here, Mr.

Smollett’s document requests are reasonably calculated to lead to evidence as to why the City

wrongly began investigating Mr. Smollett as a suspect and levelled false charges against Mr.

Smollett.

       Similarly, former Governor Ryan was required to sit for a deposition so that pardoned

former criminal defendants could question Ryan “about why he issued the pardons, what facts he

reviewed and considered when he issued the pardons, whom he consulted when he made the

pardon decisions, and whether any new evidence that has come to light would have changed his

decision.” Hobley v. Chicago Police Commander Burge, 445 F. Supp. 2d 990, 995 (N.D. Ill. 2006).

The discovery sought went to the core of the defenses and the court found that the information

sought was “relevant to the subject matter of the action, and thus within the scope of discovery.

Whether the judges who will preside at the trials of the four cases will permit or preclude the

admission of the evidence sought in the subpoenas is a matter not before this court. As discussed

above, decisions on the admissibility of evidence at trial are reserved for the trial judge.” Id. Here,

Mr. Smollett’s discovery request is related to the subject-matter of the litigation and therefore

relevant.




                                                  11
  Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 12 of 13 PageID #:776




                                          CONCLUSION
        As noted above, at this stage in the proceedings Mr. Smollett is not required to show

admissibility, but rather the burden is on the City to show that the discovery request is protected

by privilege or irrelevant. The City has shown neither and instead has improperly focused on the

admissibility of the documents and the likelihood that Johnson will be called to testify at trial. This

is simply a red herring. The law is clear, a request for discovery should be considered relevant if

there is any possibility that the information sought may be relevant to the subject matter of the

action, and here Mr. Smollett’s discovery request directly relates to the subject matter of the action

by implicating the City’s maligned response to his report of a vicious hate crime and assault.


        WHEREFORE, for the foregoing reasons, Defendant Jussie Smollet respectfully requests

that the Court grant the motion to compel (ECF No. 88), and any further relief that the Court deems

just.

Date: June 5, 2020                                      THE QUINLAN LAW FIRM, LLC

                                                        /s/ David E. Hutchinson
                                                        Attorneys for Defendant Jussie Smollett

                                                        William J. Quinlan
                                                        David E. Hutchinson
                                                        Kamil Z. Merchant
                                                        THE QUINLAN LAW FIRM, LLC
                                                        233 South Wacker Drive, 61st Floor
                                                        Chicago, Illinois 60606
                                                        (312) 883-5500
                                                        wjq@quinlanfirm.com
                                                        dhutchinson@quinlanfirm.com
                                                        kmerchant@quinlanfirm.com




                                                  12
  Case: 1:19-cv-04547 Document #: 100 Filed: 06/05/20 Page 13 of 13 PageID #:777




                                CERTIFICATE OF SERVICE

I hereby certify that I electronically transmitted the foregoing document to the Clerk’s Office
using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the
CM/ECF registrants in this case.



                                                  /s/ Nicole Griesbach




                                                13
